EXHIBIT 10.1
 
Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 1 of 21

 
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Judge Robert E. Blackburn
 
Civil Case No. 08-cv-02102-REB-MJW
(Consolidated with Civil Action No. 08-cv-02467-REB-MJW, 09-cv-00161-REB-MJW)
 
DOUGLAS A. KOPP, derivatively on behalf of Nominal Defendant the Spectranetics
Corporation,
 
Plaintiff,
v.
 
EMILE J.GEISENHEIMER,
DAVID G. BLACKBURN,
R. JOHN FLETCHER,
MARTIN T. HART,
JOSEPH M. RUGGIO, M.D.,
JOHN G. SCHULTE, and
CRAIG M. WALKER, M.D.,
 
Defendants.
 
and
 
THE SPECTRANETICS CORPORATION,
 
Nominal Defendant.
 
 
NOTICE OF PENDENCY AND SETTLEMENT OF DERIVATIVE ACTIONS

 
 
TO:
ALL HOLDERS OF THE SPECTRANETICS CORPORATION COMMON STOCK AS OF SEPTEMBER 10,
2010:
 
PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS MAY BE
AFFECTED BY PROCEEDINGS IN THIS LITIGATION. THIS NOTICE RELATES TO A PROPOSED
SETTLEMENT OF SHAREHOLDERS' DERIVATIVE ACTIONS AND CLAIMS ASSERTED THEREIN. THIS
ACTION IS NOT A CLASS ACTION AND THERE IS NO COMMON FUND UPON WHICH HOLDERS OF
SPECTRANETICS CORPORATION COMMON STOCK CAN MAKE A CLAIM.

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 2 of 21

HOLDERS OF THE SPECTRANETICS CORPORATION COMMON STOCK AS OF SEPTEMBER 10, 2010
("CURRENT SPECTRANETICS SHAREHOLDERS") ARE ENTITLED TO OBJECT, IF THEY DESIRE,
TO THE SETTLEMENT OF THE DERIVATIVE ACTIONS AS DESCRIBED HEREIN. IF THE COURT
APPROVES THE SETTLEMENT, YOU WILL BE BARRED FROM CONTESTING THE FAIRNESS,
REASONABLENESS, OR ADEQUACY OF THE PROPOSED SETTLEMENT, AND FROM PURSUING THE
SETTLED CLAIMS, INCLUDING THE RELEASED CLAIMS.
 
This Notice has been issued pursuant to an Order of the United States District
Court for the District of Colorado (the "Court"). The purpose of this notice is
to inform you that the above-captioned action is now pending in the Court and
the parties thereto have reached a settlement which would fully, finally and
forever resolve the Released Claims (including Unknown Claims), as defined
herein, on the terms and conditions summarized in this Notice and as set forth
in full in the Stipulation of Settlement dated as of September 10, 2010 (the
"Stipulation").
This Notice is not intended and should not be construed as an expression of any
opinion by the Court with respect to the truth of the allegations of the claims
in the Derivative Actions or the merits of the claims or defenses asserted. This
Notice is merely to advise you of the pendency and proposed settlement of the
Derivative Actions and of your rights thereunder.
For further information regarding this settlement you may contact: William B.
Federman, Esq., Federman & Sherwood, 10205 North Pennsylvania Avenue, Oklahoma
City, Oklahoma 73120.
I.    
NOTICE OF HEARING ON PROPOSED SETTLEMENT

A final settlement hearing will be held on March 11, 2011, at 3:00 p.m.,
mountain standard time, before the Honorable Robert E. Blackburn, United States
District Judge, at the United States District Court for the District of Colorado
in the Alfred A. Arraj

2

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 3 of 21

United States Courthouse Annex at 901 19th Street, Room A1001, Denver, Colorado
(CO) 80294 (the "Settlement Hearing"). The purpose of the Settlement Hearing
will be to determine: (1) whether the proposed settlement of the Derivative
Actions, as set forth in the Stipulation in this case on file with the Court,
should be approved by the Court as fair, reasonable and adequate to
Spectranetics and Current Spectranetics Shareholders; (2) whether the award of
attorneys' fees and expenses for Plaintiffs' Counsel as set forth in the
Stipulation is fair and reasonable; (3) whether the Special Award for Plaintiffs
as set forth in the Stipulation should be approved; and (4) whether judgment
should be entered, dismissing the Derivative Actions with prejudice as against
all Settling Derivative Defendants. The Settlement Hearing may be continued or
adjourned from time to time by the Court at the Settlement Hearing or any
continued or adjourned session thereof without further notice.
II.    
DEFINITIONS USED IN THIS NOTICE

"Company" or "Spectranetics" shall mean Nominal Defendant The Spectranetics
Corporation, a Delaware corporation, and all of its predecessors, successors,
present and former parents, subsidiaries, divisions, and related or affiliated
entities.
"Current Spectranetics Shareholders" shall mean all record and or beneficial
owners of Spectranetics common stock as of the date of the Stipulation.
"Derivative Plaintiffs' Counsel" shall mean Lead Counsel Federman & Sherwood.
"Final" shall mean, with respect to the Judgment, the stipulated judgment
dismissing with prejudice the Derivative Actions that one of the following
events has occurred: (1) the time for appealing the Judgment has expired; (2)
following a final affirmance on appeal of the Judgments, the time to seek
further discretionary review (including, without limitation, from the United
States Supreme Court) has expired, or if

3

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 4 of 21

discretionary review is allowed, such discretionary review proceedings are
subsequently dismissed with prejudice or the Judgments are finally affirmed on
discretionary review; or (3) following a final dismissal of an appeal from the
Judgments, the time to seek further discretionary review (including, without
limitation, from the United States Supreme Court) has expired, or if
discretionary review is allowed, such discretionary review proceedings are
subsequently dismissed with prejudice or the dismissal being challenged is
itself finally affirmed on discretionary review. Any proceeding or order, or any
appeal or appeal for a writ of certiorari pertaining solely to any plan of
allocation and/or application for attorneys' fees, costs or expenses, shall not
in any way delay or preclude the Judgments from becoming Final.
"Judgment" shall mean the judgment to be rendered by the Court dismissing the
Derivative Actions with prejudice, substantially in the form and content
attached to the Stipulation as Exhibit D.
"Person" shall mean an individual, corporation (including all divisions and
subsidiaries), partnership, limited partnership, association, joint stock
company, estate, legal representative, trust, unincorporated association,
government or any political subdivision or agency thereof, and any business or
legal entity and their spouses, heirs, predecessors, successors,
representatives, and assigns.
"Released Claims" shall collectively mean all claims (including "Unknown Claims"
as defined below), demands, rights, liabilities and causes of action of every
nature and description whatsoever, known or unknown, whether in contract, tort,
equity or otherwise, whether or not concealed or hidden, asserted or that might
have been asserted in this or any other forum or proceeding, including, without
limitation, claims for negligence, gross negligence, indemnification, breach of
duty of care and/or breach of

4

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 5 of 21

duty of loyalty, fraud, misrepresentation, breach of fiduciary duty, negligent
misrepresentation, unfair competition, insider trading, professional negligence,
mismanagement, corporate waste, breach of contract, or violations of any state
or federal statutes, rules or regulations, including but not limited to any
claims that arise from or relate to the matters or occurrences that were or
could have been alleged in the Derivative Actions, or any claims related to the
public disclosures or the transactions referenced therein, however described,
through and including the period of time from the alleged date of the
commencement of the class period (as set forth in the Class Action Settlement)
until the date of the execution of the Stipulation by Settling Derivative
Plaintiffs against the Released Derivative Parties (as defined below) which have
been or could have been alleged in any of the Derivative Actions up through and
including the date the Stipulation is signed.
"Released Derivative Parties" shall mean each and every one of the Settling
Derivative Defendants and, whether or not identified in any Complaint filed in
the Derivative Actions, each and all of Spectranetics' and every Settling
Derivative Defendant's past and present directors, officers and employees,
controlling stockholders, partners, members, affiliates, principals, agents,
representatives, stockholders, predecessors, successors, parents, subsidiaries,
divisions, joint ventures, attorneys, investment bankers, commercial bankers,
underwriters, financial or investment advisors, advisors, consultants,
accountants, insurers, co-insurers and reinsurers, assigns, spouses, heirs,
assigns, executors, personal representatives, marital communities, associates,
related or affiliated entities, general or limited partners or partnerships,
limited liability companies, member firms, estates, administrators, or any
members of their immediate families, or any trusts for which any of them are

5

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 6 of 21

trustees, settlers or beneficiaries, or any persons or other entities in which
Spectranetics and/or any Settling Derivative Defendant has a controlling
interest or which is related to or affiliated with Spectranetics and/or any
Settling Derivative Defendant, and any other representatives of any of these
persons or other entities, whether or not any such Released Derivative Parties
were named, served with process or appeared in the Derivative Actions.
"Settling Derivative Defendants" shall mean Defendants Emile J. Geisenheimer,
David G. Blackburn, R. John Fletcher, Martin T. Hart, Joseph M. Ruggio, M.D.,
John G. Schulte, Guy Childs, and Craig M. Walker, M.D.
"Settling Derivative Parties" shall mean Settling Derivative Defendants and
Settling Derivative Plaintiffs.
"Settling Derivative Plaintiffs" shall mean the Derivative Plaintiffs Douglas A.
Kopp, Peter Y. Kiama, and Martin and Violet Clarke, on behalf of themselves and
derivatively on behalf of Spectranetics.
"Unknown Claims" shall mean any Released Claims which the Settling Derivative
Plaintiffs do not know or suspect to exist in his, her or its favor at the time
of the release of the Released Derivative Parties which, if known by him, her or
it, might have affected his, her or its settlement with and release of the
Released Derivative Parties, or might have affected his, her or its decision not
to object to, or opt out of, this Settlement. With respect to any and all
Released Claims, the Settling Derivative Parties stipulate and agree that the
Settling Derivative Plaintiffs expressly waive and relinquish, and by operation
of the Judgment shall have expressly waived and relinquished, to the fullest
extent permitted by law, the provisions, rights, and benefits of § 1542 of the
California Civil Code, which provides:

6

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 7 of 21

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
The Settling Derivative Plaintiffs expressly waive, and by operation of the
Judgment shall have waived, any and all provisions, rights and benefits
conferred by any law of the United States or of any state or territory of the
United States, or principle of common law, which is similar, comparable or
equivalent to § 1542 of the California Civil Code. The Settling Derivative
Plaintiffs may hereafter discover facts in addition to or different from those
which he, she or it now knows or believes to be true with respect to the subject
matter of the Released Claims, but each of them hereby stipulate and agree that
the Settling Derivative Plaintiffs do settle and release, and by operation of
the Judgment shall have, fully, finally, and forever settled and released any
and all Released Claims, known or unknown, suspected or unsuspected, contingent
or non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Settling Derivative Parties acknowledge that the
foregoing waiver was bargained for and a key element of the Settlement of which
this release is a part.
III.    
SUMMARY OF THE DERIVATIVE ACTIONS AND RELATED LITIGATION

A.    
Background

Spectranetics develops, manufactures, markets, and distributes single-use
fiber-optic laser catheters for use in minimally invasive surgical procedures to
clear

7

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 8 of 21

blocked arteries within the body. It has a range of laser catheters that are
used to treat peripheral arterial disease ("PAD") by removing stenoses and
occlusions in the legs both above and below the knee. Spectranetics also has a
range of laser catheters used to clear blockages in and around the heart.
On September 4, 2008, the FDA and the U.S. Immigration and Customs Enforcement
("ICE") executed a search warrant on Spectranetics. The search warrant requested
information in four areas related to potential violations of FDA and immigration
rules and regulations including (i) the promotion, use, testing, marketing and
sales regarding certain of the Company's products for the treatment of in-stent
restenosis, payments made to medical personnel and an identified institution for
this application, (ii) the promotion, use, testing, experimentation, delivery,
marketing and sales of catheter guidewires and balloon catheters manufactured by
certain third parties outside of the United States, (iii) two post-market
studies completed during the period from 2002 to 2005 and payments to medical
personnel in connection with those studies and (iv) compensation packages for
certain of the Company's personnel.
On December 29, 2009, the Company announced that it had reached a resolution
with the United States Department of Justice (DOJ) and the Office of Inspector
General ("OIG") of the U.S. Department of Health and Human Services regarding
the federal investigation which had commenced on September 4, 2008. As part of
the resolution, in December 2009, the Company entered into a Non-Prosecution
Agreement with the DOJ, a civil Settlement Agreement with the DOJ and the OIG,
and a five-year Corporate Integrity Agreement with the OIG. There were no
criminal charges brought against the Company. As part of the Settlement
Agreement, the Company also expressly denied the contentions of the United
States, except those specifically included

8

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 9 of 21

in the Non-Prosecution Agreement, and there was no admission of wrongdoing by
the Company.
B.    
The Derivative Actions

On or after September 29, 2008, two shareholder derivative actions were filed in
Federal Court, entitled Douglas A. Kopp v. Emile J. Geisenheimer, et al., Civil
Case No. 08-cv-02102-REB-MJW, and Peter Y. Kiama v. John Schulte, et al., Civil
Case No. 08-cv-02467-REB-CBS (the "Federal Actions"). On November 24, 2009, the
Federal Court issued an order consolidating the Federal Actions and appointing
Federman & Sherwood as Lead Counsel and Bader & Associates as Liaison Counsel.
On January 13, 2009, a shareholder derivative action was filed in the District
Court, El Paso County, Colorado (the "State Court"), entitled Martin and Violet
Clarke v. John Schulte, et al., Case No. 2009-CV-567 (the "State Action"). On
January 27, 2009, the State Action was removed from the State Court to the
Federal Court and entitled Martin and Violet Clarke v. John Schulte, et al.,
Civil Case No. 09-cv-00161-PAB-MJW (the "Clarke Action"). On February 6, 2009,
the Federal Court issued an order consolidating the Clarke Action with the
Federal Actions (collectively, the "Derivative Actions") under the caption
Douglas A. Kopp v. Emile J. Geisenheimer, et al., Civil Case No.
08-cv-02102-REB-MJW.
The Complaints in the Derivative Actions named as Defendants the following
former and/or current officers and members of the Board of Directors (the
"Board") of Spectranetics: Emile J. Geisenheimer, David G. Blackburn, R. John
Fletcher, Martin T. Hart, Joseph M. Ruggio, M.D., John G. Schulte, Guy Childs
and Craig M. Walker, M.D. (collectively, the "Individual Defendants"). The
Complaints also named Spectranetics as Nominal Defendant. Generally, the
Complaints in the Derivative Actions alleged that

9

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 10 of 21

Individual Defendants breached fiduciary duties owed to Spectranetics and its
shareholders by, inter alia, (1) causing or allowing the Company to disseminate
to the market materially misleading and inaccurate information through public
statements and disclosures; (2) placing their own personal interests above the
Company's; (3) failing to prevent the Company and its officers and directors
from committing actions which would, and did, injure the Company; and/or (4)
failing to establish and maintain adequate accounting and internal controls at
the Company.
C.    
The Class Action

On or after September 23, 2008, six federal securities class action complaints,
including Hancook v. Spectranetics Corp., 08-cv-02048-REB-KLM, were filed
against Spectranetics and various other defendants, including John G. Schulte,
Guy A. Childs, Emile J. Geisenheimer, Jonathan W. McGuire, Donald Fletcher, and
Craig M. Walker, M.D. These cases alleged class periods either between April 19,
2007 and September 4, 2008 or April 26, 2005 and September 4, 2008. Pursuant to
a Court Order dated January 16, 2009, these complaints were consolidated in the
Federal Court and captioned In re Spectranetics Corporation Securities
Litigation, Civil Case No. 08-cv-02048-REB-KLM (the "Class Action").
By Order dated June 15, 2009, the Federal Court appointed the Spectranetics
Investor Group - comprised of Genesee County Employees' Retirement System, the
Wayne County Employees' Retirement System, and Peter J. Tortora - as Lead
Plaintiff (hereinafter, "Class Action Plaintiff"), appointed Labaton Sucharow
LLP and Brower Piven as Co-Lead Counsel, and appointed The Shuman Law Firm as
Liaison Counsel.
The Class Action Plaintiff filed a Consolidated Class Action Complaint (the
"Class Action Complaint") on August 4, 2009. The Class Action Complaint asserted
claims

10

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 11 of 21

against Spectranetics and various individual defendants (collectively, the
"Class Action Defendants") for alleged violations of Sections 10(b) and 20(a) of
the Securities Exchange Act of 1934. The Class Action Complaint sought recovery
for purchasers of Spectranetics common stock during the period between March 16,
2007 and September 4, 2008, inclusive. On September 18, 2009, Spectranetics and
the other defendants to the Class Action filed a Motion to Dismiss the Class
Action Complaint, which the Class Action Plaintiff opposed.
The Class Action Plaintiff sought and received permission from the Federal Court
to file a Supplemental Class Action Complaint on February 10, 2010. On March 12,
2010, Spectranetics and the other defendants to the Class Action filed a
Supplemental Motion to Dismiss the Supplemental Class Action Complaint, which
the Class Action Plaintiff opposed.
The settlement of the Class Action (as described below) has obviated the need
for any hearing or ruling on any Motion to Dismiss.
D.    
Settlement Negotiations and Mediation

Shortly after counsel for the Class Action Plaintiff and Class Action Defendants
began to discuss the possible settlement of the Class Action in January 2010,
counsel for the Settling Derivative Parties began a dialogue regarding the
possible settlement of the Derivative Actions. During the course of this
dialogue the Settling Derivative Parties exchanged certain non-public
information with each other. Thereafter, on March 25, 2010, the Settling
Derivative Parties participated in a joint mediation session (the "Mediation")
with the Settling Class Action Parties. The Honorable Nicholas H. Politan (Ret.)
("Judge Politan" or the "Mediator") presided over this joint Mediation, which
occurred after extensive briefing of Judge Politan by the Settling Class Action
Parties

11

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 12 of 21

and the Settling Derivative Parties. At the Mediation, there were discussions
with Judge Politan concerning, inter alia, the respective claims and defenses,
expert damages analyses, legal analyses, the discovery and motion practice
conducted and expected to be conducted in the Class Action and the Derivative
Actions, the evidence expected to be offered by the parties at trial, and other
important factual and legal issues and matters relating to the merits of the
Class Action and the Derivative Actions.
The Settling Derivative Parties did not reach a settlement at the March 2010
Mediation, but through subsequent negotiations and conferences, including
additional discussions with Judge Politan, the Settling Derivative Plaintiffs
and the Settling Derivative Defendants were able to reach an agreement in
principle providing for the settlement of the Derivative Actions. The Class
Action Plaintiff and the Class Action Defendants also were able to reach an
agreement in principle providing for the settlement of the Class Action, the
substance of which is reflected in a Stipulation of Settlement for the Class
Action. Concurrent with the submission of this Stipulation, the Settling Class
Action Parties will submit their Stipulation of Settlement for the Class Action
to the Court, dated as of September 7, 2010.
 
E.    
Discovery, Investigation, and Research

Conducted by Derivative Plaintiff
Derivative Plaintiffs' Counsel (as defined below) have conducted a thorough
investigation of the facts and legal issues associated with the prosecution and
Settlement of the Derivative Actions. This discovery and investigation has
included, inter alia, (1) a comprehensive review of the Company's public
filings, annual reports, and other public statements; (2) the review of certain
non-public information; (3) preparing a mediation brief; (4) attending the
formal Mediation and participating in

12

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 13 of 21

numerous additional discussions with the Mediator and counsel for the Settling
Derivative Defendants; (5) researching corporate governance issues; and (6)
research into the applicable law with respect to the claims asserted in the
Derivative Actions and the potential defenses thereto.
 
IV.    
CLAIMS OF THE SETTLING DERIVATIVE PLAINTIFFS

AND BENEFITS OF SETTLEMENT
The Settling Derivative Plaintiffs believe that the claims asserted in the
Derivative Actions have merit and that the evidence developed to date in the
Derivative Actions supports the claims asserted. The Settling Derivative
Plaintiffs assert and believe that the Board breached fiduciary duties owed to
Spectranetics and its shareholders by, inter alia, causing or allowing the
Company to disseminate to the market materially misleading and inaccurate
information through public statements and disclosures; placing their own
personal interests above the Company's; failing to prevent the Company and its
officers and directors from committing actions which would, and did, injure the
Company; and/or failing to establish and maintain adequate accounting and
internal controls at the Company.
However, the Settling Derivative Plaintiffs recognize and acknowledge the
expense and length of continued proceedings, trial and appeals. The Settling
Derivative Plaintiffs also have taken into account the uncertain outcome and the
risk of any litigation, especially in complex actions such as the Derivative
Actions, as the Settling Derivative Plaintiffs are also mindful of the inherent
problems of proof under and possible defenses to the claims asserted in the
Derivative Actions, including the defenses asserted by the Settling Derivative
Defendants during the litigation, in settlement negotiations, and in the
mediation proceedings.

13

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 14 of 21

In light of the foregoing, the Settling Derivative Plaintiffs believe that the
Settlement set forth in this Stipulation confers substantial benefits upon
Spectranetics and Current Spectranetics Shareholders. Based on their evaluation,
and their substantial experience in this area of the law, Derivative Plaintiffs'
Counsel has determined that the Settlement set forth in the Stipulation is in
the best interests of the Settling Derivative Plaintiffs, Spectranetics and
Current Spectranetics Shareholders.
 
V.    
SETTLING DERIVATIVE STATEMENT AND

DENIALS OF WRONGDOING AND LIABILITY
The Settling Derivative Defendants have denied and continue to deny each and all
of the claims and contentions alleged by the Settling Derivative Plaintiffs in
the Derivative Actions. The Settling Derivative Defendants assert that their
conduct was proper and that there was no breach of fiduciary or other duties,
deny any liability or wrongdoing whatsoever, including, but not limited to, each
of the allegations asserted in the Derivative Actions and assert that the
Derivative Actions are subject to a number of procedural defenses. Settling
Derivative Defendants have further asserted, and continue to assert, that at all
relevant times, they acted in good faith, and in a manner they reasonably
believed to be in the best interests of Spectranetics and its shareholders.
Nonetheless, the Settling Derivative Defendants have concluded that further
conduct of the Derivative Actions would be protracted and expensive, and that it
is desirable that the Derivative Actions be fully and finally settled in the
manner and upon the terms and conditions set forth in this Stipulation in order
to limit further expense, inconvenience and distraction, to dispose of the
burden of protracted litigation, and (on the part of the Settling Derivative
Defendants) to permit the operation of the Company's

14

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 15 of 21

business without further distraction and diversion of the Company's executive
personnel with respect to matters at issue in the Derivative Actions. The
Settling Derivative Defendants also have taken into account the uncertainty and
risks inherent in any litigation, especially in complex cases like this
litigation.
The Settling Derivative Defendants have, therefore, determined that it is
desirable and beneficial to them that the Derivative Actions be settled in the
manner and upon the terms and conditions set forth in this Stipulation. The
Settling Derivative Defendants enter into this Stipulation and Settlement
without in any way admitting to or acknowledging any fault, liability, or
wrongdoing of any kind. There has been no adverse determination by any court
against any of the Settling Derivative Defendants on the merits of the claims
asserted by the Settling Derivative Plaintiffs. Neither this Stipulation, nor
any of its terms or provisions, nor any of the negotiations or proceedings
connected with it, shall be construed as an admission or concession by any of
the Settling Derivative Defendants of the merit or truth of any of the
allegations or wrongdoing of any kind on the part of any of the Settling
Derivative Defendants. The Settling Derivative Defendants enter into this
Stipulation and Settlement based upon, among other things, the Settling Parties'
agreement herein that, to the fullest extent permitted by law, neither the
Settlement nor any of the terms or provisions of this Stipulation or of a
Memorandum of Understanding entered into between Derivative Plaintiffs' Counsel,
counsel for Spectranetics, and counsel for David G. Blackburn, Guy A. Childs, R.
John Fletcher, Emile J. Geisenheimer, Martin T. Hart, Joseph M. Ruggio, M.D.,
and Craig M. Walker, M.D., on June 18, 2010 (the "MOU"), nor any of the
negotiations or proceedings connected therewith, shall be offered as evidence in
the Derivative Actions or in any pending or future civil, criminal, or
administrative action or

15

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 16 of 21

other proceeding to establish any liability or admission by any of the Settling
Derivative Defendants, or to any of their respective Related Entities, or any
other matter adverse to any of the Settling Derivative Defendants, or any of
their respective Related Entities, except as expressly set forth herein. The
Settling Derivative Defendants have determined that the Settlement set forth in
the Stipulation is in the best interests of Spectranetics and Current
Spectranetics Shareholders.
VI.    
SUMMARY OF TERMS OF THE PROPOSED SETTLEMENT

In full and final settlement of all claims asserted or referred to in the
Derivative Actions, and all claims that have been and could be asserted against
the Settling Derivative Defendants in the Derivative Actions, the Company agrees
that the Board by amendment to Spectranetics' bylaws, or other means as
appropriate, shall adopt the changes regarding corporate governance set forth in
Exhibit A to the Stipulation and attached hereto. In addition to the substantial
corporate governance changes and releases obtained, as a result of the
initiation and prosecution of the Derivative Actions, participation in the
Mediation, and the subsequent settlement of the Derivative Actions, the Settling
Derivative Plaintiffs have helped to confer substantial financial benefits upon
Spectranetics by helping to preserve funds from the Company's Insurers for
payment of defense costs that otherwise may have been borne by the Company and
by helping to identify a number of corporate governance changes that the Company
has agreed to undertake.
The Company and the Board are satisfied that the foregoing constitutes
reasonably equivalent value for the dismissal of the Derivative Actions with
prejudice and the release of the Released Claims, and is a fair, reasonable and
adequate resolution of the Derivative Actions and the Released Claims on the
Company's behalf

16

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 17 of 21

and is in the best interests of the Company and Current Spectranetics
Shareholders.
VII.    
SUMMARY OF DISMISSAL AND RELEASES

If the proposed Settlement is approved by the Court, the Court will enter
Judgment. The Judgment will dismiss the Released Claims (including "Unknown
Claims"), with prejudice as to all of the Released Derivative Parties. The
Judgment will also provide that the Settling Derivative Plaintiffs (on their own
behalf and derivatively on behalf of Spectranetics) and all Current
Spectranetics Shareholders shall release, relinquish and discharge, and by
operation of the Judgment shall have, fully, finally, and forever released,
relinquished and discharged each and all of the Released Derivative Parties from
all Released Claims (including "Unknown Claims"), and from all claims (including
"Unknown Claims"), arising out of, relating to, or in connection with the
defense, or resolution of the Derivative Actions or the Released Claims. Claims
for violation of this Stipulation (including any exhibits) are preserved.
The Judgment will also provide that each of the Settling Derivative Defendants
and/or their insurers shall be deemed to have, and by operation of the Judgment
shall have, fully, finally, and forever released, relinquished and discharged
the Settling Derivative Plaintiffs and Derivative Plaintiffs' Counsel from the
filing and prosecution of any lawsuit or claim by the Settling Derivative
Defendants based on any claims (including "Unknown Claims") alleged or which
could have been alleged in the Derivative Actions against the Settling
Derivative Plaintiffs or Derivative Plaintiffs' Counsel arising out of, relating
to, or in connection with the commencement, prosecution, assertion or resolution
of the Derivative Actions or the Released Claims.
For the avoidance of doubt, nothing contained herein shall affect the direct
claims between or among Spectranetics and the Settling Derivative Defendants (as
opposed to

17

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 18 of 21

derivative claims brought on behalf of Spectranetics by a Spectranetics
stockholder) as they currently exist including, by way of example, claims under
any applicable indemnity agreement or undertaking agreement or claims for breach
of fiduciary duty, wrongful termination, breach of contract, tortious
interference with contract, or infliction of emotional distress. Nothing in the
Stipulation nor the fact that the Stipulation has been executed shall be
construed as an admission or concession by any party regarding the proper
interpretation of any applicable indemnity agreement.
 
VIII.    
DERIVATIVE PLAINTIFFS' COUNSEL'S ATTORNEYS' FEES AND REIMBURSEMENT OF COSTS AND
EXPENSES WITH SPECIAL AWARD TO DERIVATIVE PLAINTIFFS

The Settling Derivative Parties have agreed that an amount up to but no greater
than $350,000 shall be paid to Derivative Plaintiffs' Counsel, subject to Court
approval (the "Fee Award"). Spectranetics and the Settling Derivative Defendants
shall not otherwise be liable for any fees or costs incurred by Derivative
Plaintiffs' Counsel. Derivative Plaintiffs' Counsel intends to seek Court
approval for an award in the amount of up to $7,000 for the Derivative
Plaintiffs, to be allocated by Derivative Plaintiffs' Counsel (the "Special
Award"). Spectranetics shall not object to the request for court approval of the
Special Award. The Special Award shall be funded by payment out of the Fee Award
to the extent that it is approved by the Court in whole or in part. Derivative
Plaintiffs' Counsel has agreed to represent the Derivative Plaintiffs on a
contingency basis. Thus, Derivative Plaintiffs' Counsel have not been paid any
fee to date, nor have they been reimbursed for their out of pocket expenses.
IX.    
CONDITIONS OF SETTLEMENT

The Settlement is conditioned upon the occurrence of certain events described in
the Stipulation. Those events include, among other things: (1) the entry of the

18

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 19 of 21

Judgment by the Court, as provided for in the Stipulation; (2) Judgment has
become Final; and (3) the dismissal of the Derivative Actions with prejudice. If
any of the conditions is not met, the Stipulation might be terminated, and, if
terminated, will become null and void, and the Settling Derivative Parties will
be restored to their respective positions as of September 8, 2010.
X.    
THE RIGHT TO BE HEARD AT THE HEARING

Any Current Spectranetics Shareholder may appear at the Settlement Hearing to
show cause why the proposed settlement, Fee Award, and/or Special Award should
not be approved or why a judgment should or should not be entered thereon. Any
Current Spectranetics Shareholder must submit a written notice of objection
including the basis therefore, together with proof of current ownership of
Spectranetics common stock, and proof (if any) of continuous ownership of
Spectranetics common stock from March 16, 2007 through the date of the
Settlement Hearing, postmarked on or before fourteen (14) days prior to the
Settlement Hearing to each of the following:
 
United States District Court for the District of Colorado
U.S. District Clerk's Office
901 19th Street
Room A1001
Denver, CO 80294-3589
 
FEDERMAN & SHERWOOD
William B. Federman
10205 North Pennsylvania Avenue
Oklahoma City, Oklahoma 73120
 
Counsel for Settling Derivative Plaintiffs
 
KATTEN MUCHIN ROSENMAN LLP
Bruce G. Vanyo
Richard H. Zelichov
2029 Century Park East, Suite 2600
Los Angeles, CA 90067-3012
 

19

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 20 of 21

Counsel for Defendant The Spectranetics Corporation
 
WINSTON AND STRAWN LLP
Stephen C. Schulte
W. Gordon Dobie
35 W. Wacker Drive
Chicago, IL 60601
 
Counsel for Defendant John G. Schulte
 
PATTON BOGGS, LLP
Kevin J. Toner
1185 Avenue of the Americas
New York, NY 10036
 
Counsel for Defendants Emile J. Geisenheimer, David G. Blackburn, R. John
Fletcher, Martin T. Hart, Joseph M. Ruggio, M.D., Guy Childs, and Craig M.
Walker
Unless otherwise ordered by the Court, any Current Spectranetics Shareholder who
does not make his, her or its notice of objection in the manner provided shall
be deemed to have waived all objections and opposition to the fairness,
reasonableness and adequacy of the proposed settlement of the Derivative
Actions, the Fee Award, and the Special Award.
Any Current Spectranetics Shareholder who does not make his, her, or its
objection in the manner provided herein shall be deemed to have waived such
objection and shall forever be foreclosed from making any objection to the
fairness, reasonableness, or adequacy of the Settlement as incorporated in the
Stipulation (including any right of appeal), unless otherwise ordered by the
Court, but shall otherwise be bound by the Judgment to be entered and the
releases to be given.
XI.    
EXAMINATION OF PAPERS

This Notice is a summary and does not describe all of the details of the
Stipulation. For full details of the matters discussed in this Notice, you may
desire to review the Stipulation filed with the Court, which may be inspected
during business

20

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 66-1    Filed 12/15/10    USDC
Colorado     Page 21 of 21

hours, at the office of the Clerk of the Court, U.S. District Clerk's Office,
901 19th Street, Room A1001, Denver, Colorado 80294-3589
If you have any questions about the settlement of the Derivative Actions, you
may contact Derivative Plaintiffs' Counsel by writing: William B. Federman,
Esq., Federman & Sherwood, 10205 North Pennsylvania Avenue, Oklahoma City,
Oklahoma 73120.
 
DO NOT TELEPHONE THE COURT OR ANY REPRESENTATIVE OF SPECTRANETICS REGARDING THIS
NOTICE.
DATED:
BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
 
 

21

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 63-1    Filed 09/16/10    USDC
Colorado     Page 37 of 108

CORPORATE GOVERNANCE TERM SHEET
 
Kopp v. Geisenheimer, et al.,
Civil Action No. 08-CV-02102-RB-MJW
 
Within 90 days of the issuance of an order approving the settlement of the
above-captioned action (the “Action”), the Company's Board of Directors (the
“Board”) will adopt resolutions and amend appropriate committee charters to
ensure adherence to the following Corporate Governance Policies.
 
I.    THE COMPLIANCE COMMITTEE
 
The Compliance Committee's Charter shall be amended to indicate that:
 
i.    a majority of the members of the Compliance Committee shall be non-
management directors;
 
ii.    meet as necessary, but no less than four times each year; and
 
iii.    retain written minutes of its meetings, which are filed with the books
and records of the Company, and will be provided to directors on the Board upon
request.
 
II.    AUDIT COMMITTEE RESPONSIBILITIES
 
The Audit Committee, in its entirety, should have at least four (4) annual
regularly scheduled meetings to review the Company's annual and interim
financial statements and disclosures, as well as related independent auditor
attestations/certifications/reports.
 
The Audit Committee and/or legal counsel shall review all SEC filings prior to
public release.
 
III.     ADDITIONAL INDEPENDENT DIRECTOR
 
The Board shall establish a procedure, to be conducted by the Board's Nominating
Committee, to nominate one new director to the Board within the next eighteen
months who will meet the standards of independence established by the Nasdaq
national market.
 
IV.    MEETINGS IN EXECUTIVE SESSION
 
The non-management directors shall meet in executive session at least twice
annually outside the presence of management directors.
 
V.        MANDATORY ATTENDANCE AT ANNUAL MEETINGS
 
Each member of the Board shall use his or her reasonable best efforts to attend
each annual shareholder meeting in person.

--------------------------------------------------------------------------------

Case 1:08-cv-02102-REB -MJW     Document 63-1    Filed 09/16/10    USDC
Colorado     Page 37 of 108

 
 
VI.    PRESERVATION OF DOCUMENTS
 
All minutes and all agendas and packets circulated in advance of any board
meeting shall be preserved for at least three (3) years from the date created.
 
VII.    OTHER TERMS
 
Spectranetics will be required to keep these resolutions in effect for at least
two (2) years from the date of adoption, but in the event that the Company
determines, in the exercise of in the exercise of its fiduciary duties, that
maintaining any of the foregoing terms is having or could have a negative impact
on the Company, it shall be empowered to modify or eliminate such reform,
provided, however, that any modification shall be approved by all the
non-management directors of the Board of Directors or committee thereof.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
LAX01_31519497v8_340442-00003 5/16/2010 11:04 AM
 